                                                                    CLERK'S OFFICE U .
                                                                                     S.DIST.CeouK r
                                                                           AT ROANOKE,VA
                                                                                 FILED

                                                                           MA2 2 j2219
                   IN TH E IJN ITED STATE S o ls-rlu c'r co u R'r
                   FO R TH E w E STERN o lsTm c'r O F VIRG IN IA Ju             DUDLEM uEnx
                               RO AN O U D IW SIO N
                                                                  BY;
                                                                          L
                                                                          tj y       . .




K ATELYN L.,

      Plaintiffy                               CivilA ction N o.7:17-CV-00572

V.

N AN CY A .BE RRYH ILL,                         By: M ichaelF.U rbansld
Acting Com m issionerofSocialSecudtp            ChiefUnited StatesDistrictJudge
      D efendant.

                            M EM O R AN DU M O PIN ION

      Tllissocialsecudty disability appealwasreferred to the H onorable RobertS.Ballou,

UnitedStatesMagisttateludge,putsuantto28U.S.C.j636$)(1)7),forproposedfmclingsof
factandarecommendeddisposidon.Themagisttatejudgeflledareportandrecommendadon
on February1,2019,recommending thattheplaindff'smodon forsummaryjudgmentbe
denied, the Commissioner's modon for slnmmary judgment be granted, and the
Commissionet'sfinaldecisionbeaffitvned.PlniniffKatelynt..rfKatelyn'l.hasflledobjecdons
to thereportand tllism atterisnow ripe forthecoutt'sconsideradon.

1.Standatd ofReview ofM agisttateJudgeDecision
      The objecdon requirementsetforth in Rule 72$) oftheFederalRulesofCivil
Ptocedure isdesigned to 'fttainl)the attendon of130t11the disttictcout.tand the courtof
appealsupon only thoseissuesthatremain in disputeafterthemagistratejudgehasmade
fmclingsandrecommendadons.''United Statesv.Mid ette,478F.3d 616,621 (4th Cir.2007)
(citingThomasv.Arn,474 U.S.140,147-48(1985)).An objectingpartymustdo so ffwith
sufhcient specihcity so as reasonably to alertthe districtcourtof the true ground for the

objecéon-''Id.at622.
             To conclude otherwise wbuld defeat the purpose of reqlxiring
             objecdons.W ewouldbepetmitdngapattyto appealanyissue
             thatwasbeforethemagistratejudge,regardlessofthenatureand
             scopeofobjecdonsmadetothemagisttatejudge'sreport.Either
             the disttict couttw ould then have to review every issue in the
             magisttate judge'sproposed hndingsand recommendationsor
             coutts of Appeals w olzld be requited to review issues that the
             distdctcotutneverconsidered.In eithercase,judicialresoutces
             would be wasted and the disttictcourt's effectivenessbased on
             helpfrom magistratejudgeswouldbeunde= ined.
ld

      Thedistrictcotutm ustdete- ine d.
                                      qnovoanypordonofthemagisttatejudge'sreport
                                       .




andrecommendadon to which aproperobjecdon hasbeen made.fvhedisttictcourtmay
acceptareject,ormodifytherecommendeddisposidon;receiveflartherevidence;orretatnthe
mattettothemagistratejudgewithinstrucdons.''Fed.R.Civ.P.729$(3)9accord28U.S.C.j
6364$(1).
      If,however,apattyTffmakesgeneralorconclusoryobjectionsthatdo notditectthe
copattto aspecihcetrorin themagisttatejudge'sptoposed finclingsandrecommendadonsy'''
dq novo review isnotrequired.Diros ero v.Colvin,No.5:13-cw-00088-FDW -DSC,2014
.




WL 1669806,at*1(W.D.N.C.Apr.28,2014)(quodngHowardYellow Cabs,lnc.v.United
States,987F.Supp.469,474(W .D.N.C.1997)(quotingOmianov.Johnson,687F.2d44,47
(4thCir.19821 .<<Thecourtwillnotconsiderthoseobjecdonsbytheplnindffthatatemerely
conclusoryorattemptto objectto theentiretyoftheReportowithoutfocusing thecoutt's
attendon on specifk errorstherein.''Cnm erv.Com m 'rofSoc.Sec.,N o.4:08cv69,2009 W L

9044111,at*2 (E.D.Va.May 6,2009),aff'd,373 F.App'x 346 (4th Cir.);seeMidgette,478
F.3dat621rfsecdon636q$(1)doesnotcountenanceaform ofgeneralizedobjecdontocovez
allissuesaddiessed by themagisttatejudge;itcontemplatesthataparty'sobjecdon to a
magistratejudge'srepoztbespecifk andpardcubrimed,asthestamtedirectsthedistzictcolltt
toreview onlyGthoseportionsofthereportoryw/ #proposedfinclingsorrecommendadonsto
>JJk'
    J ob-hc
          tionis////z/1.'':).Suchgeneralobjecdonsf<havethesameeffectasafailuretoobject,
orasawaiverofsuch objecdon.''Moon v.BWX Technolo 'es,742F.Supp.2d 827,829
(W .D.Va.2010),aff'd,498F.App'x268(4thCir.2012).SeealsoArn,474U.S.at154rfrflhe
stattztedoesnotreq'litethejudgetoreview anissueA novoifnoobjectionsateftled....'').
      Rehashing atgumentsraised beforethe magistratejudge doesnotcomplywith the
requirementsetforthintheFederalRulesofCivilptoceduretoftlespeciâcobjecdons.Indeed,
objecdonsthatsimplyreiterateatgumentsraisedbeforethemagistratejudgeateconsidetedto
begeneralobjecdonstotheentiretyoftherepot'tandrecommendation.SeeVene v.As% e,
539 F.Supp.2d 841,844-45 (W .D.Va.2008).Asthecourtnotediny-qlm.y:
             Allowing aM gantto obtain denovo review ofherendtecaseby
             merelyteformattingan earlierbriefasanobjecdon Tfmakles)the
             inidalreference to the m agistrate useless.The ftm cdons of the
             distdctcourtareeffecdvelyduplicated as170th them agisttateand
             thedistrictcourtperfol.m idendcaltasks.Thisduplicadon ofHm e
             andeffoztwastesjudicialresourcesratherthansavingthem,and
             runs conttary to the pum oses ofthe M agistratesAct.''H ow ard
             (v.Sec'yofHealth& HllmanServs.l,932F.2d (505,)El509g(6th
             Cit.1991)1.
539 F.Supp.2d at846.A pbintiffwho reiteratesherpteviously-raised atgum entswillnotbe

given ffthe second bite atthe apple she seeksi''instead,hette-ftled bdefwillbe treated asa

generalobjecdon,whichhasthesameeffectaswouldafailuretoobject.Ld.a



                                            3
I1.JudicialReview ofSocialSecurityDeterminations
      Itis notthe province ofa federalcourtto m ake adm inistradve disability decisions.

Rather,judicialreview ofdisabilitycasesisltmitedtodetev iningwhethersubstandalevidence
supportstheCom m issioner'sconclusion thattheplaindfffailed to m eethisburden ofproving

disability.See Haysv.Slallivan,907 F.2d 1453,1456 (4th Cir.1990);see also Lawsv.
Celebrezze,368F.2d640,642(4thCit.1966).Insodoing,thecotutmayneithetundetta'kea
2:novo review oftheCommissioner'sdecision notre-weigh theevidenceofrecord.Hunter

v.Sullivan,993 F.2d 31,34 (4th Cir.1992).Evidenceissubstandalwhen,consideling the
record asawhole,itm ightbedeem ed adequateto suppottaconclusion byateasonablem ind,

mchatdsonv.Perales,402U.S.389,401(1971),orwhenitwould besufficientto tefusea
Hirectedverdictin ajuryttial.Smithv.Chater,99F.3d635,638(4th Cit.1996).Substandal
evidenceisnota <flatge otconsiderable nm ountofevidence,''Piercev.U nderwood,487 U.S.

552,565(1988),butismorethan ametescitztillaandsomewhatlessthan aptepondetance.
Perales,402 U .S.at4019Law s,368 F.2d at642.Ifthe Com missioner's decision is suppotted
                                    .




bysubstandalevidence,itmustbeaffltvned.42U.S.C.j405/)9Petales,402U.S.at401.
111.PlaintifpsObjectionsl
      Katelyn raised two atgumentsbeforethemagistratejudgeon summaryjudgment-
that the ATJ's finclings were not supported by substandalevidence and that the ATJ
                                                                                 ,'s
assessm ent of K ntelyn's azegadons was not supponed by substanial evidence. In her




1D etailed factsaboutKatelyn'simpnitvnentsand m edicaland procedutalhistorycan be
found in thereportandrecom mendation (ECF No.22)andin theaHmitlistradvetranscdpt
(ECF No.8).Assuch,theywillnotberepeatedhete.
                                          4
objecdons to the reportand recommendation,Katelyn takes issues with        cettain of the

magistratejudge'shndingsastoeachofthesetwoarguments.
A. SubjectiveAllegationsofPain and Fatigue
      The ATJ concluded that Katelyn's m edically dete= inable im pnitm ents could
reasonably be expected to cause her alleged sym ptom s, but found that her statem ents

concerrling the intensity,persistence,and lim idng effectsofthe sym ptom swere notentitely

consistentwith themedicalevidenceand otherevidencein therecotd.Themagisttatejudge
folm d the conclusion to besupported by substandalevidence.

      Katelyn objectsthatthemagistratejudge erred in ûnding thatsubstandaleddence
supportstheATJ
         .   ,'sassessmentofhersubjecdveallegadons.ShecitesBrownv.Comm'rof
Soc.Sec.Aclmin.,873F.3d251(4thCir.2017),wheretheFollt'thCitcuitremandedacasefor
sevetalreasons,including because the ATJ based an advetsecredibilitydetetminadon pnttly
on a clnim ant's daily actividesbutdid notacknowledge the lim ited extentofthe acdvidesor

explain how theacdviéesshowed thathecould sustain full-timeemployment.JA at269-270.

The court also found that the ATJ had Tffloutgedj''the treadng physician rule and also
                                .                                  :      .
erroneously concluded thattheclnlm ant,srecordscontradicted lnishearm g tesnm ony and then
                                      .




penalized him for being dishonest at the headng.JA at270.The courtcited addidonal

fTinaccuracygiesqand unreasonableness'?in theAT,
                                               J'ScredibilityStlcling,inclurlingsubsdtudng
lzis own 1ay opinions fot the judgmentsof medicalprofessionals who had treated and
examined theclnimantovetmanyyeats.JA at270-271.

      Here,themagistratejudgedistinguished Katelyn'scase from Brown,ûnding thatthe
ATJdid notrelyon llisown observadonsorjudgments,butthoroughlydiscussedKatelyn's
self-reportsand tesdmony,theobjecdvemedicalevidence,and themedicalopinions.The
magisttatejudgefoundthattheATJrecognizedKatelyn'slimitedacdvities,butcitedspecific
evidenceasto why the acdvidesm aynothavebeen aslim itingassheO eged.In pardclzlar,the

ATJ noted thatKatelyn testzed thatsheisable to care for herpersonalneeds and isthe
prim ary catetakerofherinfantdaughter;thatalthough she testx ed thatshe cotzld only pick

up ten pounds,she also testx ed thatshe could pick up her twentr two pound daughter;and

that shç w orked part-tim e as a com panion, assisdng eldetly clients with transportadon,

dressing,andpzeparingmeals.Thecoul'
                                  tfmdsnoerrorinthemagistratejudge'sconclusion
thatthiscaseisdisdngaishable from Brown.

      Addidonally,in noting thatthe AIJ is endtled to analyze Katelyn's statements for
credibility,themagistratejudgepointed outinconsistenciesin hertestimony,such asinidally
stating that she needed eight to ten hours of sleep per night,later stating thatshe needed

twelvehoutsofsleeppernkhtandaone-to-tvo hournap dlatingtheday,and tesdf/ng at
theheadng thatsheneeded to liedow n six tim esperday forforty-ûvem inutesatalim ewhile

hetone-yeat-olddaughtetnapped.ThemagisttatejudgealsopointedoutthattheATJfound
that K atelyn stated in her pain and fadgue queséonnaires that she could perform light

housework such assweeping,laundry,and preparing lightm eals,butatthehenting she stated

thatshecould do no household choresatall.ECF N o.22 at13-14.

      Katelyn objectsthatthemagisttatejudgemischaracterized hertestimony and thather
reportsofneedingvatying am ountsofsleep can be explained by changing sleep pattetns.She

also clnim sthatshe never stated thatshewasunable to do any household chores.H owever,

although the magistrate judge cortectly stated thatthe ATJ isenitled to analyze Katelyn's

                                            6
    vatiousstatementsforctedibilityand did notethestatementsin lzisdecision,the ATJdidnot
    cite to those parùcular statem entsto supportllis decision thatshew as notdisabled.Rather,

    hedescribed in greatdetailthe allegadonsshem aderegarding pain and fatiguebutfound they

    wete inconsistentwith the largely ur em arkable physical finclings on exnm inadon and her

    repolked acdvides,including child cate and part-tim e work as a com panion. He found that

    while she had im peit-m ents thatzeasonably w ere expected to produce pain or discom fort,

    objectivemedicalevidencedidnotsupportthesevedtyofsymptomssheV eged.R.27.
            Having reviewed 2:novo Katelyn'sallegadonsthatthe ATJ failed to properly credit
    her subjecéve complaints ofdisabling pain and fadgue,the couttfmdsno errorin the
'
                                                                  '
        a
    mapstratejudge'sconclusions.Accordingly,Katelyn'sobjecdonontlaisissueisovertnlled.
    B .W eightGiven to T reating Physician'sO piG on

            In general,an ATJ
                            ,mustaccozd moreweightto themedicalopinion ofan exnmining
    sotuce than to thatofa nonexam ining sotuce. Testam atk v.Bet 13i11,736 Fed.Appx.395,

    387(4thCit.2018)(citing20C.F.R.jj404.1527(c)(1),416.927(c)(1)andBrown,873F.3dat         '
                                                                      .



    268).Treaéngsoutcesarelikelytobethemedicalprofessionalsm ostabletoprovideadetniled,
    longitudinalpictateofthecbimant'smedicalimpniv ents.Id.(citingW oodsv.Ber lnill,888
    F.3d 686,695 (2018).ffrllhe AIJisrequired togivecontrollingweightto opinionsproffered
    by a clnim ant's treadng physician so long as the opilon is well supported by m edically

    acceptableclinicaland laboratorydiagnosdctechnkuesandisnotitaconsistentwiththeother
    substandalevidenceinthecbimant'scaserecord.''Lewisv.Ber hill,858F.3d858,867(2017)
    (alteradonsand internalquotadonsomitted).Ifan ATJ
                                                    , doesnotgive conttollingweightto
    the opinion ofa treadng solztce,the ATJ mustconsidet a non-exclusive listoffactors to
detetvninetheweighttobegiven allthemedicalopinionsofzecord,inclucling(1)exnmining
reladonship; (2) treatment reladonship; (3) supportability of the soutce's öpinion; (4)
consistencyoftheopitnionwit.htherecord;and (5)specializadon ofthesource.Testamark,
736b'
    ed.Appx.at398.

       K atelyn's treating physician com pleted a TfM eclicalSource Statem entofAbility to D o

W ork-Related A cdvides.'' H e lim ited her to occasionally lifdng ten pounds and frequently

lifting orcarrying lessthan ten pounds;found thatshecould stand and walk forfourhotusin

a w orkday and sitfoz six houzsin a workday;said she w olzld need to periodically alternate

sitdng and stancling to relievepain duetoFibrom yalgia;found shew ould need to restto relieve

pain and fadgue for a totalofone hourper workday wlzich cotzld be accom m odated with a

regularbteaksand alunch pedod,butwhiletesting shewould need to lie down orreclinein a

supineposidon;shew olzld havealim ited abilitytopush andpull;shewaslim ited to occasional

posfnltalacdvidesbecause ofdiffuse myalgias;shewasunlim ited in herm aniptzladve abilides,

visual, and com m unicative abilides; she had no environm ental lim itaéons except for not

working atound hazards;and sheprobablyw ould beabsentfrom work tlueetim esperm onth.

R.621-624.

       The AT,
             J gave very little weightto the tteating physician's opinion,fincling itwas
inconsistent with the doctor's own ttea% ent notes as well as the notes from the

rhelam atologistwho stated thatK atelyn did notm eetthe criteriaforfibromyalgia.ln addidon,

theATJfoundthatthemedicalrecordsdid notsuppot'tconsistentmuldjointinflammadon
indicated by jointswelling,sdffness,redness,and/orwaimth. Katelyn had notexhibited a
signihcantlossofrange ofm odon and therewasno evidenceofreduced grip strength in her


                                              8
hands,lossofcolorin theaffected regions,m uscle spasm ,m uscle atrophy,difficultym oving,

or m uscle trem ors. O fhce visits wete often llnrem arkable with no other physical ot

neutologicaldehcitsobserved.In addidon,the ATJ noted thatthe limitadons cited by the
tteadngdoctorappearedtobebasedonKatelyn'ssubjecdvecomplaints.R.27.
       ThemagistratejudgefoundthattheAT,
                                       Jproperlyconsideredtherelevantfactorsand
therecordindete= iningtheweighttogivethetreadngphysician'sopinion.Katelynobjects,
atgaing thatalthough therhelxm atologistdid notdiagnoseK atelyn with Ebrom yalgia,she did

hnd thatshehad arthralgiaoftheleftwristand myofascialpainin lloth legsand thatthe AIJ
had fotm d thatherarthtalgia and m yofascialpain were severeimpnitm ents. She arguesthat

theevidencecitedbytheATJandthemagisttatejudgeisnotevidenqetypicallyassociatedwith
arfhralgia/myofascialpnin andtherefotedoesnotptovideabasisfortheconclusion thatthe
treadng physician'sopinionsare notsupported by the record.ln addidon,she arguesthatthe

dailyacdvidescited by theATJ asbeinginconsistentwith herallegadonsatelimited and not
Perfo= ed on a sustnined basis.

       O   e it is tt'ue that the rhelxm atologist diagnosed K ltelyn with arthralgia and

m yofascialpnin based on reportsofpnin in herlegsand feet,K atelyn had no sw elling,sdffness,

or w eakness and her m usculoskeletal exnm inadon was 'lntem atkable. R. 547. The

rhellm atologist referted her back to her treadng physician and sur ested thathe consider

presèdbing am usclerelaxerto help with m yofascialpoin and encotuage exercise and physical

therapy.R.538.Othezexam inadonsofK atelyn wereequallyuntem atkable.W hileshereported

pnin in herthighsand lowerlegs,thereweze no reportsofredness,heat,orsw elling;she had




                                             9
    a 6111tange ofm odon;arïd hetsym ptom sim ptoved with N eutontin.R.514,521,523,559,

    591,594,615.

            Thecoutthasreviewedtherecord2:novoandSndsthattheATJproperlydete- ined
'
'
        @
    to pve little weight to the opinion of K atelyn's tteadng physician because the opinion

    regarding her Iim itadonswas notconsistentwith the other m edicalevidence in the record.

    Accordingly,Kntelyn'sobjecdontothemagisttatejudge'sfinclingonthisissueisovetraled.
    C.ResidualFunctionalCapacity(RFC)
            Katelyn also objectsto the magistratejudge'sconclusion thatsubstantialevidence
    supportsthe ATJ'sfmdingswith regard to herRFC.Shearguesthatthe ATJ failed to make
    specifk finclingsaboutwhether herim pni= entswould cause her to expedence episodes of

    faéguenecessitaG g bteaksorabsencesftom work ozchangesin work postate,and how often

    they would occur.In paMculat,she argues that the ATJ failed to address the treating
    physician'sopinion thatshewould need to lie dow n otrestsupinein an easy chaitfora total

    ofone hou.
             r dlxting the day;het daily acdvitiesare lim ited,perform ed intetm ittently orwith

    assistance,atherown pace,and are notinconsistentwith herallegadonsofdisability;and the

    ATJ failed to includeaneed to liedown and restd'Atingtheday itlhishypothedcalquesdon
    to thevocadonalexpert.

            Review oftherecordshowsthattheATJacknowledgedthetreadngphysician'sopinion
    tlaatK atelyn would need to restlying down fotonehotu aday,butgaveitlittleweightforthe

    reasons discussed above. Regatding Katelyn's argum ent that her daily acdvities are not

    inconsistentw1t.11herallegadonsofdisability,thefactthatthe ATJ
                                                                 , found otherwisedoesnot
    m ean hisdecision is notsupported by substantialevidence.See Ladda v.Berryhill,749 Fed.
Appx.166,168(2018)(notingthatwhenreviewingforsubstantialevidence,acourtdoesnot
undertake to rew eigh conflicdng evidence,m ake credibility dete= inatbns,or subsdtute its

judgmentforthatoftheAT,
                      J).
      Finally,with tegard to thehypothedcalquesdon,Katelyn assertsthatthe AIJ erred
w hen he did not include restticdons regarding breaks in his hypothedcal quesdon to the

vocadonalexpert.However,the ATJ found thatKatelyn'sallegadon thatshe needed to lie
doFn and rest d'ating the day was not supported by m edical evidence and hypothedcal

quesdonsneed only reflectim pairm entsthatare suppozted by thetecord.Russellv.Barnhart,

58Fed.Appx.25,30 (4th Cir.2003).Moreover,Itatelyn'sattorneyhad an opportaznityto
includein hethypothedcalqueséon to thevocadonalexperta quesdon regarding the need to

lie down during the day and did so. R.58.ffgAlnypossibledefectsitlan AT,
                                                                       J'Shypothedcal
are cuted when the plaindff'salorney isgiven an opportaznity to pose quesdonsto the VE.''

Smith v.Asttaze,No.2:11-CV-025-MR-DCKo2012 WL 3191296 (W .D.N.C.2012)(citing
Shivel v.Heckler,739F.2d987,990-91(4thCir.1984)).
      ThemagistratejudgecorrectlyconcludedthatsubstandalevidencesupportstheATJ's
detetvninaéon of K atelyn's RF'C. H et atgum ents to the contlary are unpersuasive and

overruled.
                                   CO N CLU SIO N

      Fortheteasonsstated,thecourtSndsnoerrorinthemagistratejudge'sconclusion
thattheAT,
         J'sdecisionissupportedbysubstandalevidence.Assuch,themagisttatejudge's
zeportand recom m endadon willbe adopted in itsentirety.

      An apptopdate Otderwillbe enteted.

                                        Entered: 03- 01- & 0/%
                                                                            *

                                             *rXA+V        .
                                              *

                                  /J                             ..
                                                                       .;
                                                                       .




                                        M ichael .Urbansld
                                        Clli nitedStatesDistdctludge
